Title: From James Madison to Edmund Pendleton, 31 October 1780
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Octr. 31. 1780
Your favor of the 23. came to hand yesterday. We received notice of the invasion of Virga. yesterday morning and more fully last evening. I am sensible of the great difficulties you will have to contend with and that no practicable exertions can save the State from much injury whilst the Enemy have a total command of the Bay & rivers. The meeting of the Legislature at this juncture is fortunate. They will certainly arm the Executive with all the authorities requisite to call forth the military resources of the Country. This could be necessary at any time, but the emptiness of the Treasury makes it peculiarly so in the present moment.
Congress have felt a becoming resentment of the barbarous treatment of the gentlemen in captivity at Charlestown, and have directed General Washington to require of Clinton an explanation of the matter. Nothing has yet been done in consequence of it except an application to Clinton, which as he had at that time not been officially informed of the fact, he evaded by general assurances of the humanity &c. of Cornwallis. Gen Washington had very luckily between the application & the answer received two of the Earl’s bloody proclamations which he very handsomely communicated to Sr. Harry.
The motions of our Allies are no less mysterious here than they appear to you. We have however experienced so many proofs of their wisdom and goodness towards us, that we ought not on slight grounds to abate our faith in them. For my own part I have as yet great confidence in both.
I recollect nothing to be added to the inclosed paper, except the arrival of about 2000 German & British recruits at N. York. The Cork-fleet is not yet arrived and the delay begins to make them very uneasy in that place. Genl Green is appointed to command in the S. Dept. during the enquiry into Gel Gate’s Conduct. He is now here on his way. Baron Stuben will accompany him. With sincere regard,
I am Dr Sr. Yr. Obt. friend & Servt.
J. Madison Junr.
 